Citation Nr: 0415938	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  00-09 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for vertigo, claimed as 
a residual of an in-service head injury.


REPRESENTATION

Veteran represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from May 1962 to August 
1963.

These matters come to the Board of Veterans' Appeals (Board) 
from a March 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied the benefits sought on appeal.  The veteran perfected 
an appeal of that decision.

In the March 2000 rating decision the RO also denied 
entitlement to service connection for a stomach condition and 
a scar, claimed as a residual of the in-service head injury.  
In his March 2000 notice of disagreement the veteran 
expressed disagreement with the denial of service connection 
for hearing loss, the residuals of a back injury, vertigo, 
and the scar.  The veteran did not express disagreement with 
the denial of service connection for a stomach disorder.  In 
the March 2000 statement of the case, however, the RO 
included as issues on appeal all five issues that were denied 
in the March 2000 rating decision--service connection for 
hearing loss, a stomach condition, residuals of a back 
injury, vertigo, and a scar, claimed as a residual of a head 
injury.

The veteran submitted a substantive appeal in April 2000 in 
which he indicated that he was appealing all of the issues 
listed in the statement of the case.  Although he did not 
provide any arguments regarding the denial of service 
connection for a stomach condition, he is presumed to have 
intended to appeal all the issues listed in the statement of 
the case.  See Gomez v. Principi, 17 Vet. App. 369 (2003).

In a June 2003 statement, however, the veteran indicated that 
he was only appealing the issues of entitlement to service 
connection for hearing loss, the residuals of a back injury, 
and vertigo.  His representative further indicated in his 
August 2003 written arguments that the veteran had withdrawn 
his appeal on any issue other than service connection for 
hearing loss, the residuals of a back injury, and vertigo.  
The Board finds, therefore, that any appeal on the issues of 
service connection for a stomach condition and a scar, 
claimed as a residual of an in-service head injury, have been 
withdrawn, and are not within the Board's jurisdiction.

The issue of entitlement to service connection for vertigo, 
claimed as a residual of an in-service head injury, is 
addressed in the remand portion of the decision below and is 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, obtained all relevant evidence 
identified by the veteran, and provided him a VA examination 
in order to assist him in substantiating his claim for VA 
compensation benefits.

2.  The preponderance of the probative evidence shows that 
the veteran's hearing loss is not related to an in-service 
disease or injury.

3.  The preponderance of the probative evidence shows that 
the veteran's currently diagnosed degenerative changes of the 
lumbar spine are not related to an in-service disease or 
injury.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by active 
service, nor may sensorineural hearing loss be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2003).

2.  A back disorder was not incurred in or aggravated by 
active service, nor may arthritis of the spine be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to service 
connection for hearing loss because he was shown to have a 
hearing loss in service.  He also contends that his currently 
diagnosed back disorder was caused by a back injury that he 
suffered while in service.

Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002)).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  In August 2001 VA issued regulations to 
implement the provisions of the VCAA, which are now codified 
at 38 C.F.R. §3.159 (2003).  

Duty to Notify

On receipt of a claim for benefits, VA will notify the 
veteran of the evidence that is necessary to substantiate the 
claim.  VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
38 C.F.R. § 3.159(b) (2003).

The RO notified the veteran of the information and evidence 
needed to substantiate his claim in August 2001 by informing 
him of the provisions of the VCAA and the specific evidence 
required to substantiate his claim for service connection.  
The RO also informed him of the information and evidence that 
he was required to submit, including any evidence in his 
possession, and the evidence that the RO would obtain on his 
behalf.  The RO instructed him to identify any evidence that 
was relevant to his claim, and to provide signed 
authorizations for each medical care provider so that VA 
could obtain that evidence on his behalf.  As an alternative, 
the veteran could obtain the necessary evidence and submit it 
to the RO.  The RO informed him that although VA would make 
reasonable efforts to obtain the evidence he identified, it 
was ultimately his responsibility to provide the evidence in 
support of his claim.

The Board is cognizant of the United States Court of Appeals 
for Veterans' Claims' (hereinafter, "the Court") holding in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), that VCAA 
notice must be provided to a claimant before the " initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim."  The Court also held that 
the duty to notify provisions required VA to request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  To the extent that 
the Court's decision in this regard is not mere dicta, the 
RO's compliance with the VCAA notice provisions subsequent to 
the initial decision is not prejudicial.  See Pelegrini, 17 
Vet. App. at 430 (Ivers, J. concurring in part, dissenting in 
part) ("[P]arts III.A.1, 2.a and b. of the opinion contain 
nothing necessary to the disposition of this case.  They are, 
therefore, at best dictum.")

Here, the "initial unfavorable" rating decision, from which 
this appeal arises, occurred in March 2000, prior to the 
passage of the VCAA.  Thus, it is impossible for a VCAA-
specific notice to have been provided before the "initial 
unfavorable" decision on the claim.  In cases such as this, 
requiring VA to have provided VCAA notice "upon receipt of a 
complete or substantially complete application" as Pelegrini 
suggests, would appear to require retroactive application of 
the VCAA back to July 1999 when the veteran filed his claim.  
As the United States Court of Appeals for the Federal Circuit 
(hereinafter, "the Federal Circuit") made clear in Kuzma v. 
Principi, 341 F.3d 1327, 1329 (Fed. Cir. 2003), however, 
"[S]ection 3(a) of the VCAA does not apply retroactively."  
See also Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002).  Because 
it was impossible for VA to comply with a statute that had 
not yet been issued at the time of the March 2000 denial, 
there can be no prejudice to the veteran for not complying 
with the VCAA at that time.  Nevertheless, the Board will now 
explore whether notice provided after the initial denial 
sufficiently complies with the VCAA notice provisions and 
whether the veteran is prejudiced by such post-decision 
notification.

Although the August 2001 notice was sent following the March 
2000 decision, the veteran has had almost three years 
following that notice to submit additional evidence or 
identify evidence for the RO to obtain.  In this regard the 
Board notes that in denying service connection in the March 
2000 decision, the RO found that the claim for service 
connection was not well grounded.  The VCAA eliminated the 
concept of a well-grounded claim.  Following the August 2001 
notice the RO obtained additional evidence, and based on that 
additional evidence the RO adjudicated the substantive merits 
of the veteran's claim in a June 2003 rating decision.  In 
adjudicating the substantive merits of the claim for service 
connection, the RO considered all the evidence of record and 
applied the benefit-of-the doubt standard of proof.  In 
resolving his appeal the Board will also consider all the 
evidence now of record, and apply the same standard of proof.  
The veteran was provided the opportunity to present evidence 
at a hearing, but failed to exercise that right.  For these 
reasons the Board finds that the veteran has not been 
prejudiced by having been notified of the evidence needed to 
substantiate his claim following the RO's March 2000 
unfavorable decision.  See Curry v. Brown, 7 Vet. App. 59, 68 
(1994) (prejudice is not shown if the claimant has been given 
adequate notice of the need to submit evidence or argument on 
the question being considered and an opportunity to submit 
such evidence and argument and to address that question at a 
hearing).  

In the March 2000 statement of the case and supplemental 
statements of the case issued in June 2000, July 2001, and 
June 2003, as well as the June 2003 rating decision, the RO 
informed the veteran of the regulatory requirements for 
establishing entitlement to service connection and the 
rationale for determining that the evidence he had submitted 
did not show that those requirements were met.  The RO 
notified the veteran that his case was being sent to the 
Board, and informed him that any additional evidence that he 
had should be submitted to the Board.  The Board finds, 
therefore, that VA has fulfilled its obligation to inform him 
of the evidence needed to substantiate his claim.

Duty to Assist

In general, the statute and regulation provide that VA will 
also make reasonable efforts to help the veteran obtain 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  VA's duty includes making 
efforts to obtain his service medical records, if relevant to 
the claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  38 C.F.R. 
§ 3.159(c) (2003).  

The RO has obtained the veteran's service medical records, 
and the VA and private treatment records he identified.  The 
RO also obtained a copy of his claims file from the Social 
Security Administration (SSA).  The Board notes that the 
veteran has asserted that a VA medical care provider informed 
him that his currently diagnosed hearing loss was related to 
the hearing loss documented during service.  When VA is on 
notice of the existence of a medical nexus opinion, VA is 
obligated to instruct the veteran to obtain that opinion in 
writing and to submit it to the RO.  See McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).  The VCAA notice 
described above was, however, sent to the veteran following 
receipt of his statement regarding the opinion proffered by 
his VA medical care provider.  The VCAA notice informed him 
of the necessity of submitting medical evidence of a nexus 
between any currently diagnosed disability and an in-service 
disease or injury.  The Board finds, therefore, that VA has 
fulfilled its obligation to instruct the veteran to submit 
evidence of the nexus opinion.

Pursuant to 38 U.S.C.A. § 5103A(d) (West 2002), in a claim 
for compensation benefits the duty to assist includes 
providing a VA medical examination or obtaining a medical 
opinion if VA determines that such an examination or opinion 
is necessary to make a decision on the claim.  In this case 
the RO provided the veteran a VA audiometric examination in 
October 2002, and obtained a medical opinion regarding the 
claimed nexus to service.  The RO did not, however, provide 
the veteran a VA medical examination pertaining to his back 
disability, or request a medical opinion regarding a nexus 
between any current back disability and service.

The Court has interpreted the statute as requiring VA to 
provide a medical examination or obtain a medical opinion in 
any compensation claim in which the veteran provides medical 
evidence of a current disability, lay evidence of an in-
service disease or injury, and lay evidence of continuing 
symptomatology since service.  Charles v. Principi, 16 Vet. 
App. 370, 374 (2002).  The Court implied that an examination 
in this situation is necessary, regardless of the 
contradictory evidence of record regarding an in-service 
disease or injury or any finding regarding the credibility or 
probative value of the veteran's statements.

The regulation implementing this provision of the statute is 
located at 38 C.F.R. § 3.159(c)(4)(i) (2003).  That section 
provides that a medical examination or medical opinion is 
necessary if the information and evidence of record do not 
contain sufficient competent medical evidence to decide the 
claim, but:

(A) Contains competent lay or medical 
evidence of a currently diagnosed 
disability or persistent or recurring 
symptoms of a disability; 

(B) Establishes that the veteran suffered 
an event, injury, or disease in service, 
or has a disease or symptoms of a disease 
to which the presumptive provisions of 
the law apply, provided that he has the 
requisite service or triggering event to 
qualify for the presumption; and 

(C) Indicates that the claimed disability 
or symptoms may be associated with the 
established event, injury, or disease in 
service or with another service-connected 
disability. 

38 C.F.R. § 3.159(c)(4)(i)(A)-(C) (2003).

The Federal Circuit reviewed this subsection of the 
regulation in Paralyzed Veterans of America, et. al., v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  The Federal Circuit noted that the regulation, unlike 
the statute, contained a requirement that the claimant 
establish that he or she has suffered an event, injury, or 
disease in service in order to trigger VA's obligation to 
provide a VA medical examination or obtain a medical opinion.  
The Federal Circuit found that the regulation properly filled 
a gap left in the statute.  The Federal Circuit referenced a 
preceding section of the statute, 38 U.S.C.A. § 5103A(a)(2), 
which indicates that VA is not required to provide assistance 
to a claimant if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The 
Federal Circuit found that, if the evidence of record does 
not establish that the veteran suffered an event, injury, or 
disease in service, no reasonable possibility exists that 
providing a medical examination or obtaining a medical 
opinion could substantiate the claim.  In making this finding 
the Federal Circuit noted the arguments made by the Secretary 
that "a medical examination or opinion generally could not 
fill the gap left by the other evidence in establishing a 
service connection."  Paralyzed Veterans of America, et. 
al., 345 F.3d at 1334.  

In the instant appeal the veteran claims to have a back 
disability that was caused by a back injury in service.  His 
service medical records are silent for any complaints or 
clinical findings related to the back.  There is no medical 
evidence documenting the existence of a back disability prior 
to October 1975, nine years following his separation from 
service.  As will be shown below, the veteran's assertion 
that he incurred a back injury in service is not credible 
and, therefore, not probative.  Because the probative 
evidence does not establish that an injury to the back 
occurred during service, the Board finds that a medical 
opinion is not necessary to decide the claim, in that any 
such opinion could not establish the existence of the claimed 
in-service injury.  See also Godfrey v. Brown, 8 Vet. App. 
113, 121 (1995) (the Board is not required to accept a 
medical opinion that is based on the veteran's recitation of 
medical history).

The veteran has not alluded to the existence of any other 
evidence that is relevant to his claims.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of his claims and that no reasonable possibility 
exists that any further assistance would aid him in 
substantiating his claims.  38 U.S.C.A. § 5103A (West 2002); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001).

Relevant Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2003).

Where a veteran served for 90 days in active service, and 
arthritis or an organic disease of the nervous system, such 
as sensorineural hearing loss, develops to a degree of 
10 percent or more within one year from the date of 
separation from service, such disease may be service 
connected even though there is no evidence of such disease in 
service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2003).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the incurrence or 
aggravation of a disease or injury in service or during the 
presumptive period; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2003).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2003).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

Hearing Loss

"[W]hen audiometric test results at a veteran's separation 
from service do not meet the regulatory requirements for 
establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service."  See Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal 
hearing is from zero to 20 decibels, and higher threshold 
levels indicate some degree of hearing loss.  Id. at 157.  
The determination of whether the veteran has a ratable 
hearing loss is governed by 38 C.F.R. § 3.385, which shows 
that hearing loss shall be considered a disability when the 
threshold level in any of the frequencies 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; or the 
thresholds for at least three of these frequencies are 
26 decibels or greater; or speech recognition scores are less 
than 94 percent.  38 C.F.R. § 3.385 (2003).

The medical evidence shows that the veteran currently has a 
hearing loss disability as defined in 38 C.F.R. § 3.385.  His 
service medical records also indicate that he was found to 
have a hearing loss while in service.  His claim is, 
therefore, supported by a current medical diagnosis of 
disability, and probative evidence of an in-service disease 
or injury.  For the reasons that will be explained below, 
however, the Board finds that the currently diagnosed hearing 
loss is not related to service.  Hickson, 12 Vet. 
App. at 253.

The veteran's service medical records indicate that, when 
examined for induction in November 1961, his hearing was 
normal, based on the whispered voice test.  He underwent an 
audiology examination in December 1962, which revealed the 
following puretone decibel thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
N/A
40
LEFT
25
25
30
N/A
50

At that time he worked as a generator operator, and his 
hearing loss was attributed to acoustic trauma and described 
as temporary.  Due to the elevated puretone decibel 
thresholds, he was given a temporary physical profile for 
hearing, and was restricted from assignment around areas of 
loud noise.  He was to be re-evaluated in six months.

Another audiometric examination was conducted in May 1963, 
which revealed the following puretone decibel thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
N/A
20
LEFT
10
15
20
N/A
30

When examined on separation from service in July 1963, the 
veteran's hearing acuity was again within normal limits, 
based on the whispered voice test.  Although the report of 
the separation examination indicates that he was not given a 
limited profile for any disability on separation from 
service, a form dated in August 1963 shows that on separation 
from service he was again given a limited profile for 
hearing.

The initial post-service documentation of the veteran having 
a hearing loss disability occurred in April 1980, at which 
time he was given the diagnosis of sensorineural hearing loss 
that could be related to noise exposure.  His treating 
physician, Roger Neal, M.D., did not indicate when that noise 
exposure occurred.  His private medical records continue to 
document the existence of the hearing loss, without any 
evidence of etiology.

In November 2000 the veteran presented a medical report from 
Allen Mullins, M.D., in which the physician stated that the 
veteran's hearing loss was probably secondary to noise 
exposure in service.  Although Dr. Mullins indicated that he 
had been given the veteran's service medical records to 
review, he did not refer to any information in those records 
in his opinion.  

In a January 2001 letter the RO asked Dr. Mullins to provide 
the rationale for his opinion, including a discussion of the 
events in service, the source of his knowledge of those 
events, the documented history of the veteran's hearing loss, 
and any medical treatise evidence on which he relied for his 
opinion.  Dr. Mullins responded in a January 2001 letter that 
his opinion was based on information he had been told by the 
veteran.  Because his opinion was based on information told 
to him by the veteran, it is not probative.  See Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993) (a medical opinion that is 
based on the veteran's recitation of medical and service 
history, and not his documented history, is not probative of 
etiology).

The RO provided the veteran a VA audiometric examination in 
October 2002, which included review of the evidence in the 
claims file.  The audiologist noted that the veteran's 
hearing was normal on entering service, that an audiometric 
examination in December 1962 showed a hearing loss, that 
testing in May 1963 showed the right ear to be normal and a 
mild hearing loss in the left ear at 4000 Hertz, and that the 
veteran's hearing was again normal on separation from 
service.  The veteran reported a history of noise exposure in 
service, including generators and small arms fire, during 
which he wore no hearing protection.  He also reported 
experiencing occupational noise exposure as a welder for 
40 years after his separation from service, during which he 
wore hearing protection only occasionally.  Based on review 
of the evidence of record, the VA audiologist provided the 
opinion that the veteran's currently diagnosed hearing loss 
disability was not likely to be related to service.  Because 
that opinion was based on review of the veteran's medical 
records, it is highly probative.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995) (an opinion of that is based on review 
of the entire record is more probative than an opinion that 
is based on the veteran's reported history).

The veteran has asserted that his hearing loss was caused by 
noise exposure in service.  As a lay person the veteran is 
not, however, competent to provide evidence of the etiology 
of a medical disorder.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  His statements are not, therefore, probative of a 
nexus between the currently diagnosed hearing loss and a 
disease or injury incurred in service.

In summary, the probative evidence shows that the currently 
diagnosed hearing loss is not related to an in-service 
disease or injury, including the temporary hearing loss 
documented during service.  The Board finds, therefore, that 
the criteria for a grant of service connection for hearing 
loss are not met, and that the preponderance of the evidence 
is against the claim of entitlement to service connection for 
hearing loss.

Back Disorder

The veteran also contends that his back disorder was caused 
by a back injury in service.  The medical evidence shows that 
he now has degenerative arthritis of the lumbar spine.  His 
claim is, therefore, supported by a current medical diagnosis 
of disability.  The probative evidence does not show, 
however, that he incurred any injury to the back while in 
service, or that his currently diagnosed back disorder is 
otherwise related to service.  Hickson, 12 Vet. App. at 253.

The veteran's service medical records are silent for any 
complaints or clinical findings pertaining to the back.  He 
underwent a physical examination on separation from service 
in July 1963, which revealed no abnormalities of the spine.

The initial documentation of the veteran having a back 
disorder occurred in October 1975.  At that time he reported 
a "long history" of low back pain, which had been 
aggravated by an on-the-job injury four days previously.  The 
October 1975 treatment record does not document any reference 
to an in-service injury.  An X-ray study then showed early 
sclerotic changes at the facet joints at L5-S1, and sclerotic 
changes of prior inflammatory disease of the left sacral-
iliac articulation, but no other abnormalities.  The 
veteran's physician interpreted the X-rays as showing that 
the intervertebral spaces were well maintained, with no 
congenital abnormalities.  The veteran's complaints were then 
diagnosed as chronic mechanical low back pain with acute 
strain.

The medical records initially show arthritis of the spine in 
March 2001.  An X-ray study of the lumbar spine then showed 
scattered degenerative spurring.  Because arthritis was not 
shown within one year of the veteran's separation from 
service, a grant of service connection based on the 
presumptive provisions applicable to chronic diseases is not 
warranted.  38 C.F.R. §§ 3.307, 3.309 (2003).

In his November 2000 report Dr. Mullins also found that the 
veteran's current back pain was a continuation of the back 
pain that he experienced in service.  As shown above, 
however, the veteran's service medical records do not 
document any complaints of back pain.  When asked to clarify 
his opinion, Dr. Mullins stated that the opinion was based on 
information he was told by the veteran.  Because the opinion 
was based on the veteran's reported history, which is not 
supported by the contemporaneous records, it is not probative 
of a nexus to service.  Elkins, 5 Vet. App. at 478; see also 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) ("evidence 
that is simply information recorded by a medical examiner, 
unenhanced by any medical comment by that examiner, does not 
constitute competent medical evidence").

The veteran underwent a medical examination in March 2001 in 
conjunction with his claim for Social Security disability 
benefits.  During that examination he reported having had 
back pain since he was in service, and that he had injured 
his back in 1963.  The examination resulted in a diagnosis of 
chronic low back pain, but the examiner did not provide an 
opinion regarding the etiology of the back pain.

The veteran claims to have had chronic back pain since he was 
injured in service.  His assertion of having incurred a back 
injury during service is refuted by the contemporaneous 
records and the medical records documenting his treatment for 
many years following service, and is therefore found to be 
not credible.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. 
Cir. 1997) (the Board is entitled to discount the credibility 
of the evidence in light of its own inherent characteristics 
and its relationship to other items of evidence).  In 
addition, evidence of continuing symptomatology, in the 
absence of probative evidence of an in-service injury, is not 
sufficient to show a nexus to service.  See Grover v. West, 
12 Vet. App. 109 (1999).

In summary, the evidence shows that the veteran currently has 
degenerative changes of the lumbar spine.  The probative 
evidence does not show, however, that he incurred a related 
disease or injury in service, or that the currently diagnosed 
back disorder is related to service.  The Board finds, 
therefore, that the criteria for a grant of service 
connection are not met, and that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for a back disorder.


ORDER

The claim of entitlement to service connection for hearing 
loss is denied.

The claim of entitlement to service connection for a back 
disorder is denied.


REMAND

The service medical records show that in April 1963 the 
veteran was struck on the head by a falling cable, resulting 
in a scalp laceration.  An X-ray study of the skull was then 
negative for any fracture.  Beginning in April 1980, he has 
received ongoing treatment for "dizzy spells" or vertigo, 
with no clear etiology shown in the medical records.  The 
veteran contends that the vertigo was caused by the in-
service head injury.

The veteran has not been afforded a VA medical examination, 
nor has a medical opinion been obtained, regarding the 
claimed nexus to the in-service injury.  For that reason 
remand of this issue is required.

Accordingly, this issue is remanded to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that any notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives is 
completed.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for vertigo since 
June 2000.  After securing any necessary 
release, the RO should obtain copies of 
such records that are not in file.  If 
the RO is not able to obtain any 
identified records, the claims file 
should be documented to that effect and 
the veteran so notified.

3.  The RO should provide the veteran a 
VA neurology examination in order to 
determine the etiology of his vertigo.  
The claims file and a copy of this remand 
should be made available to and be 
reviewed by the examiner.  The 
examination should include any diagnostic 
tests or studies that are deemed 
necessary for an accurate assessment.

The examiner should conduct an 
examination and, based on the results of 
the examination and review of the medical 
evidence of record, provide an opinion 
regarding the etiology of the vertigo or 
dizzy spells.  Specifically, the examiner 
should provide an opinion on whether the 
vertigo is at least as likely as not 
etiologically related to the in-service 
head injury.  The examiner should provide 
the rationale for his/her opinion.

4.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue of 
entitlement to service connection for 
vertigo.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



